Exhibit 10.3

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is dated as of June 30, 2003 and
is entered into between Renaissance Reinsurance Ltd. (the "Company"), and Kevin
J. O'Donnell ("Employee").

WHEREAS, the Company and Employee are presently parties to an Employment
Agreement, dated as of June 1, 2000 (the "Prior Agreement"); and

WHEREAS, the Company desires to enter into an amended and restated agreement
embodying the terms of Employee's continued employment (this "Agreement") and
the Employee desires to enter into this Agreement and to accept such continued
employment, subject to the terms and provisions of this Agreement.

NOW, THEREFORE, the parties hereby agree:

ARTICLE I.

Employment, Duties and Responsibilities

1.01.    Employment.    During the Term (as defined below), Employee shall serve
as a key employee of the Company. Employee agrees to devote his full time and
efforts to promote the interests of the Company.

1.02.    Duties and Responsibilities.    Employee shall have such duties and
responsibilities as specified by the person to which the Employee directly
reports and who supervises the Employee's work on a regular basis (the "Direct
Supervisor"). These duties and responsibilities may be modified from time to
time and as are consistent with the Employee's position.

1.03.    Base of Operation.    Employee's principal base of operation for the
performance of his duties and responsibilities under this Agreement shall be the
offices of the Company in Bermuda; provided, however, that Employee shall
perform such duties and responsibilities outside of Bermuda as shall from time
to time be reasonably necessary to fulfill his obligations hereunder. Employee's
performance of any duties and responsibilities outside of Bermuda shall be
conducted in a manner consistent with any guidelines provided to Employee by the
Board of Directors of the Company (the "Company's Board").

ARTICLE II.

Term

2.01.    Term.    Subject to Article V, the employment of the Employee under
this Agreement shall be for a term (the "Term") commencing as of the date first
written above and continuing until the first anniversary of the date first
written above; provided, however, that the Term shall be extended for successive
one-year periods as of each anniversary date of the date first written above
(each, a "Renewal Date") unless, with respect to any such Renewal Date, either
party hereto gives the other party at least 30 days prior written notice of its
election not to so extend the Term.

ARTICLE III.

Compensation and Expenses

3.01.    Salary, Incentive Awards and Benefits.    As compensation and
consideration for the performance by Employee of his obligations under this
Agreement, Employee shall be entitled, during the Term, to the following
(subject, in each case, to the provisions of Article V hereof):

(a)    Salary; Bonus.    The Company shall pay Employee a base salary at a rate
to be determined by the Company's Board, upon recommendation of the Direct
Supervisor, or if such Direct Supervisor is not an officer of the Company, an
officer of the Company. Bonuses shall be payable at the discretion of the
Company. Salary and bonuses shall be payable in accordance with the normal
payment procedures of the Company and subject to such withholding and other
normal employee deductions as may be required by law.


--------------------------------------------------------------------------------


(b)    Awards.    Employee may participate in the stock incentive plans of the
Company, as amended through the date hereof and hereafter from time to time (the
"Plans") of RenaissanceRe Holdings Ltd. ("Holdings"), the Company's ultimate
parent company. Employee may receive grants from time to time as determined by
the Compensation Committee of the Holdings Board of Directors. Employee shall
enter into separate award agreements with respect to such awards granted to him
("Awards") under the Plans, and his rights with respect to such Awards shall be
governed by the Plans and such award agreements.

(c)    Benefits.    Employee shall be eligible to participate in such life
insurance, health, disability and major medical insurance benefits, and in such
other employee benefit plans and programs for the benefit of the employees and
officers of the Company, as may be maintained from time to time during the Term,
in each case to the extent and in the manner available to other employees of the
Company, subject to the terms and provisions of such plan or program.

(d)    Vacation.    Employee shall be entitled to reasonable paid vacation
periods, in accordance with Company policy, to be taken at his discretion, in a
manner consistent with his obligations to the Company under this Agreement, and
subject, with respect to timing, to the reasonable approval of the Employee's
supervisor at the Company.

(e)    Indemnification/Liability Insurance.    The Company shall indemnify
Employee as required by the Bye-laws, and may maintain customary insurance
policies providing for indemnification of Employee.

3.02.    Expenses; Perquisites.    During the Term, the Company shall provide
Employee with the following expense reimbursements and perquisites:

(a)    Business Expenses.    The Company will reimburse Employee for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder, subject, however, to the Company's policies relating to
business-related expenses as in effect from time to time.

(b)    Other Benefits.    The Company may also provide for other benefits for
Employee as it determines from time to time.

ARTICLE IV.

Exclusivity, Etc.

4.01.    Exclusivity.    Employee agrees to perform his duties, responsibilities
and obligations hereunder efficiently and to the best of his ability. Employee
agrees that he will devote his entire working time, care and attention and best
efforts to such duties, responsibilities and obligations throughout the Term.

4.02.    Other Business Ventures.    Employee agrees that during the Term he
will not own, directly or indirectly, any controlling or substantial stock or
other beneficial interest in any business enterprise which is engaged in
business activities that are competitive with the business activities of the
Company or any of its divisions, subsidiaries or affiliates. The preceding
sentence notwithstanding, Employee may own, directly or indirectly, up to 1% of
the outstanding capital stock of any business having a class of capital stock
which is traded on any major stock exchange or in a national over-the-counter
market.

4.03.    Confidential Information.    Employee agrees that he will not, at any
time during or after the Term, make use of or divulge to any other person, firm
or corporation any trade or business secret, process, method or means, or any
other confidential information concerning the business or policies of the
Company or any of its divisions, subsidiaries or affiliates, which he may have
learned in connection with his employment hereunder. For purposes of this
Agreement, a "trade or business secret, process, method or means, or any other
confidential information" shall include, but shall not be limited to, any
confidential or proprietary information, trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information, operating
policies or manuals, business plans, financial records,

2


--------------------------------------------------------------------------------


packaging design or other financial, commercial, business or technical
information relating to the Company or any of its divisions, subsidiaries or
affiliates, or that the Company or any of its subsidiaries or affiliates may
receive belonging to suppliers, customers or others who do business with the
Company or any of its divisions, subsidiaries or affiliates. Employee's
obligation under this Section 4.03 shall not apply to any information which (i)
is known publicly; (ii) is in the public domain or hereafter enters the public
domain without the fault of Employee; (iii) is known to Employee prior to his
receipt of such information from the Company or any of its divisions,
subsidiaries or affiliates, as evidenced by written records of Employee; or (iv)
is hereafter disclosed to Employee by a third party not under an obligation of
confidence to the Company or any of its divisions, subsidiaries or affiliates.
Employee agrees not to remove from the premises of the Company, or as
applicable, the premises of any of its divisions, subsidiaries or affiliates,
except as an employee of the Company in pursuit of the business of the Company,
its divisions, subsidiaries or affiliates, or except as specifically permitted
in writing by the Company's Board, any document or other object containing or
reflecting any such confidential information. Employee recognizes that all such
documents and objects, whether developed by him or by someone else, will be the
sole exclusive property of the Company and its divisions, subsidiaries or
affiliates, as applicable. Upon termination of his employment hereunder,
Employee shall forthwith deliver to the Company all such confidential
information, including without limitation all lists of customers,
correspondence, accounts, records and any other documents or property made or
held by him or under his control in relation to the business or affairs of the
Company or its subsidiaries or affiliates, and no copy of any such confidential
information shall be retained by him.

4.04.    Non-Competition Obligations.    During the Term and, other than in the
case of the death of the Employee, upon any termination of the employment of the
Employee (including a termination by reason of either party's election not to
extend the Term as provided in Section 2.01), the Employee shall not, during the
Non-Competition Period (as defined below), directly or indirectly, whether as an
employee, consultant, independent contractor, partner, joint venturer or
otherwise, (A) engage in any business activities relating to catastrophe
modeling, or underwriting catastrophe risks, on behalf of any person that
competes, to a material extent, with the Company or its affiliates, or engage in
other business activities reasonably determined by the Company's board to be
competitive, to a material extent, with any substantial type of kind of business
activities conducted by the Company or any of its affiliates at the time of
termination; (B) on behalf of any person or entity engaged in business
activities competitive with the business activities of the Company or any of its
divisions, subsidiaries or affiliates, solicit or induce, or in any manner
attempt to solicit or induce, any person employed by, or as agent of, the
Company or any of its divisions, subsidiaries or affiliates to terminate such
person's contract of employment or agency, as the case may be, with the Company
or with any such division, subsidiary or affiliate or (C) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company or
any of its divisions, subsidiaries or affiliates, nor attempt to induce any such
person, concern or entity to cease being a customer or supplier of the Company
or any of its divisions, subsidiaries or affiliates. The preceding sentence
notwithstanding, in the case of (i) any termination of employment by the Company
or the Employee, and (ii) an election by the Company or the Employee not to
extend the term as provided in Section 2.01, the Company may elect within 30
days after such termination, to waive the Employee's non-competition
obligations, in which case it shall not be required to make payments to the
Employee during the Non-Competition Period, as provided in section 5.05(a).
Non-Competition Period means the period of one year following the date of
termination of employment, or such shorter period as the Company may elect
within 30 days after such termination.

4.05.    Remedies.    Employee acknowledges that the Company's remedy at law for
a breach by him of the provisions of this Article IV will be inadequate.
Accordingly, in the event of a breach or threatened breach by Employee of any
provision of this Article IV, the Company shall be entitled to injunctive relief
in addition to any other remedy it may have. If any of the provisions of, or
covenants contained in, this Article IV are hereafter construed to be invalid or
unenforceable in any jurisdiction, the same shall not affect the remainder of
the provisions or the enforceability thereof in any other jurisdiction, which
shall be given full effect, without regard to the invalidity or unenforceability
in such

3


--------------------------------------------------------------------------------


other jurisdiction. If any of the provisions of, or covenants contained in, this
Article IV are held to be unenforceable in any jurisdiction because of the
duration or geographical scope thereof, the parties agree that the court making
such determination shall have the power to reduce the duration or geographical
scope of such provision or covenant and, in its reduced form, such provision or
covenant shall be enforceable; provided, however, that the determination of such
court shall not affect the enforceability of this Article IV in any other
jurisdiction.

ARTICLE V.

Termination

5.01.    Termination for Cause.    The Company shall have the right to terminate
Employee's employment at any time for "Cause". For purposes of this Agreement,
"Cause" shall mean (a) Employee's failure to perform his duties under this
Agreement, (b) the engaging by Employee in misconduct which is injurious to the
Company or any of its divisions, subsidiaries or affiliates, monetarily or
otherwise, (c) the commission by Employee of any act of fraud or embezzlement
(d) the conviction of Employee of a felony, or (e) Employee's material breach of
the provisions of any of Sections 4.01, 4.02, 4.03, or 4.04 of this Agreement,
provided Employee has received prior written notice of such breach.

5.02.    Death.    In the event Employee dies during the Term, the Employee's
employment shall automatically terminate, such termination to be effective on
the date of Employee's death.

5.03.    Disability.    In the event that Employee suffers a disability which
prevents him from substantially performing his duties under this Agreement for a
period of at least 90 consecutive days, or 180 non-consecutive days within any
365-day period, and Employee becomes eligible for the Company's long-term
disability plan, the Company shall have the right to terminate the Employee's
employment, such termination to be effective upon the giving of notice to
Employee in accordance with Section 6.03 of this Agreement.

5.04.    Termination Without Cause.    The Company may at any time terminate
Employee's employment for reasons other than Cause.

5.05.    Effect of Termination.

(a)    Obligations of Company.    In the event of any termination of the
Employee's employment hereunder, the Company shall pay Employee any earned but
unpaid base salary up to the date of termination. In addition, upon a
termination of Employee's employment for any reason other than the Employee's
death (including a termination by reason of either party's election not to
extend the Term as provided in Section 2.01), the Company shall continue to pay
Employee during the Non-Competition Period his then current base salary (except
that, in the event of a Termination without Cause, a termination by reason of
Employee's disability, or in the event that the Company elects not to extend the
Term as provided in Section 2.01, the continued monthly payments shall be based
on 175% of Employee's base salary as in effect at the time of Employee's
termination), with such amounts to be paid in equal monthly installments
commencing on the date which is one month after the date of such termination and
continuing for the term of the Non-Competition Period. The preceding sentence
notwithstanding, in the event of a termination of employment described in the
penultimate sentence of Section 4.04 of this Agreement, if the Company elects to
waive the Employee's non-competition obligation within 30 days after the date of
such termination, the Company shall not be required to make the payments
described in the preceding sentence.

(b)    Awards.    Employee's rights with respect to Awards, upon any termination
of his employment with the Company, shall be governed exclusively by the terms
and conditions of the Plans and any award agreements executed by Employee in
connection with the Plans.

(c)    Obligations of Employee.    Employee may terminate his employment at any
time by 10 days' written notice to the Company. Employee shall have no
obligations to the Company under this Agreement after the termination of his
employment other than as provided in Section 5.07, and except and to the extent
Sections 4.03, 4.04 or 4.05 shall apply.

5.06.    Termination Following a Change in Control.    In the event that a
Change in Control (as such term is defined in Holdings' 2001 Stock Incentive
Plan) occurs and, on or within one year

4


--------------------------------------------------------------------------------


following the date of such Change in Control, the Employee's employment is
terminated by the Company without Cause, or the Company elects not to extend the
Term as provided in Section 2.01, or the Employee terminates his employment
voluntarily for "Good Reason" (as hereinafter defined), then in lieu of the
payments described in the second sentence of Section 5.05(a), the Company shall
pay the Employee, within fifteen days following the date of such termination, a
lump sum cash amount equal to two times the sum of:

(a)    Employee's annual base salary at the highest rate in effect during the
Term; and

(b)    the highest regular annual bonus paid or payable to the Employee over the
preceding three fiscal years (excluding any extraordinary or non-recurring
bonus); provided, however, that in no event shall the amount calculated in this
subsection (b) exceed 150% of Employee's specified target bonus for the year in
which such termination occurs.

For purposes of this Agreement, "Good Reason" means

(i)    any action taken or failed to be taken by the Company or any of its
officers which, without Employee's prior written consent, changes Employee's
position (including titles), authority, duties or responsibilities from those in
effect prior to the Change in Control, or reduces Employee's ability to carry
out such duties and responsibilities;

(ii)    any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement, other than an insubstantial or inadvertent failure
which is remedied by the Company promptly after receipt of notice thereof from
Employee;

(iii)    the Company's requiring Employee to be employed at any location more
than 35 miles further from his current principal residence than the location at
which Employee was employed immediately preceding the Change in Control; or

(iv)    any failure by the Company to obtain the assumption of and agreement to
perform this Agreement by a successor as contemplated by Section 6.02(b) of this
Agreement.

Except as specifically provided in this Section 5.06, the effect of a
termination of Employee's employment following a Change in Control shall be
governed by the provisions of Section of 5.05.

5.07.    Post-Termination Cooperation.    Following any termination of
Employee's employment for any reason, Employee shall reasonably cooperate with
the Company to assist with existing or future investigations, proceedings,
litigations or examinations involving the Holdings, the Company or any of their
respective affiliates. For each day, or part thereof, that Employee provides
assistance to the Company as contemplated hereunder, the Company shall pay
Employee an amount equal to (x) divided by (y), where (x) equals the sum of
Employee's annual base salary and target bonus as in effect on the date of
Employee's termination of employment, and (y) equals 200. In addition, upon
presentment of satisfactory documentation, the Company will reimburse Employee
for reasonable out-of-pocket travel, lodging and other incidental expenses he
incurs in providing such assistance. Employee shall not be required to travel to
Bermuda to provide any assistance contemplated hereunder, but, if requested by
the Company, shall make reasonable good faith efforts to travel to such
locations as the Company may reasonably request.

ARTICLE VI.

Miscellaneous

6.01.    Life Insurance.    Employee agrees that the Company or any of its
divisions, subsidiaries or affiliates may apply for and secure and own insurance
on Employee's life (in amounts determined by the Company). Employee agrees to
cooperate fully in the application for and securing of such insurance, including
the submission by Employee to such physical and other examinations, and the
answering of such questions and furnishing of such information by Employee, as
may be required by the carrier(s) of such insurance. Notwithstanding anything to
the contrary contained herein, neither the Company nor any of its divisions,
subsidiaries or affiliates shall be required to obtain any insurance for or on
behalf of Employee.

6.02.    Benefit of Agreement; Assignment; Beneficiary.    (a)    This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns, including, without

5


--------------------------------------------------------------------------------


limitation, any corporation or person which may acquire all or substantially all
of the Company's assets or business, or with or into which the Company may be
consolidated or merged. This Agreement shall also inure to the benefit of, and
be enforceable by, Employee and his personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

(b)    The Company shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

6.03.    Notices.    Any notice required or permitted hereunder shall be in
writing and shall be sufficiently given if personally delivered or if sent by
telegram or telex or by registered or certified mail, postage prepaid, with
return receipt requested, addressed: (a) in the case of the Company to
Renaissance Services Ltd., Renaissance House, East Broadway, Hamilton, Bermuda,
Attention: Secretary, or to such other address and/or to the attention of such
other person as the Company shall designate by written notice to Employee; and
(b) in the case of Employee, to Employee at his then current home address as
shown on the Company's books, or to such other address as Employee shall
designate by written notice to the Company. Any notice given hereunder shall be
deemed to have been given at the time of receipt thereof by the person to whom
such notice is given.

6.04.    Entire Agreement; Amendment.    This Agreement contains the entire
agreement of the parties hereto with respect to the terms and conditions of
Employee's employment and supersedes any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to compensation due for services rendered hereunder, including the Prior
Agreement. This Agreement may not be changed or modified except by an instrument
in writing signed by both of the parties hereto.

6.05.    Waiver.    The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.06.    Headings.    The Article and Section headings herein are for
convenience of reference only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

6.07.    Enforcement.    If any action at law or in equity is brought by either
party hereto to enforce or interpret any of the terms of this Agreement, the
prevailing party shall be entitled to reimbursement by the other party of the
reasonable costs and expenses incurred in connection with such action (including
reasonable attorneys' fees), in addition to any other relief to which such party
may be entitled. Employee shall have no right to enforce any of his rights
hereunder by seeking or obtaining injunctive or other equitable relief and
acknowledges that damages are an adequate remedy for any breach by the Company
of this Agreement.

6.08.    Governing Law.    This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of Bermuda without
reference to the principles of conflict of laws. The parties submit to the
non-exclusive jurisdiction of the courts of Bermuda.

6.09.    Agreement to Take Actions.    Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take such other actions, as may be reasonably necessary
or desirable in order to perform his or its obligations under this Agreement or
to effectuate the purposes hereof.

6.10.    No Mitigation; No Offset.    Employee shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise, and payments under this Agreement shall not be subject
to offset in respect of any claims which the Company may have against Employee.

6


--------------------------------------------------------------------------------


6.11.    Attorneys' Fees.    Each party to this Agreement will bear its own
expenses in connection with any dispute or legal proceeding between the parties
arising out of the subject matter of this Agreement, including any proceeding to
enforce any right or provision under this Agreement.

6.12.    Termination; Survivorship.    This Agreement shall terminate upon
termination of the Employee's employment, except that the respective rights and
obligations of the parties under this Agreement as set forth herein shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

6.13.    Validity.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

6.14.    Other Agreements.    Employee represents and warrants to the Company
that to the best of his knowledge, neither the execution and delivery of this
Agreement nor the performance of his duties hereunder violates or will violate
the provisions of any other agreement to which he is a party or by which he is
bound.

6.15.    Subsidiaries, etc.    (a)    The obligations of the Company under this
Agreement may be satisfied by any subsidiary or affiliate of the Company for
which Employee serves as an employee under this Agreement, to the extent such
obligations relate to Employee's employment by such subsidiary or affiliate.

(b)    The rights of the Company under this Agreement may be enforced by any
Subsidiary or affiliate of the Company for which Employee serves as an employee
under this Agreement, to the extent such rights relate to Employee's employment
by such subsidiary or affiliate.

6.16.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

ARTICLE VII.

Indemnification of Employee

7.01.    Indemnification.    The Company shall defend, hold harmless and
indemnify Employee to the fullest extent permitted by Bermuda law, as currently
in effect or as it may hereafter be amended, from and against any and all
damages, losses, liabilities, obligations, claims of any kind, costs, interest
or expense (including, without limitation, reasonable attorneys' fees and
expenses) (collectively, "Losses") that may be incurred or suffered by Employee
in connection with or arising out of his service with the Company (whether prior
to or following the date hereof), subject only to the provisions of Section 7.02
below.

7.02.    Exceptions to Right of Indemnification.    No indemnification shall be
made under this Article VII in respect of the following:

(a)    Losses relating to the disgorgement remedy contemplated by Section 16 of
the US Securities Exchange Act of 1934;

(b)    Losses arising out of a knowing violation by Employee of a material
provision of this Article VII or any other agreement to which Employee is a
party with the Company; and

(c)    Losses arising out of a final, nonappealable conviction of Employee by a
court of competent jurisdiction for a knowing violation of criminal law.

Moreover, the Company shall not effect any advances, or advance any costs,
relating to any proceeding (or part thereof) initiated by Employee unless the
initiation thereof was approved by the Board of Directors of the Company, or as
may be approved or ordered by a competent tribunal.

7.03.    Prepayment of Expenses.    Unless Employee otherwise elects via written
notice to the Company, expenses incurred in defending any civil or criminal
action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt by

7


--------------------------------------------------------------------------------


the Company of a written affirmation of Employee's good faith belief that his
conduct does not constitute the sort of behavior that would preclude his
indemnification under this Article VII and Employee furnishes the Company a
written undertaking, executed personally or on his behalf, to repay any advances
if it is ultimately determined that he is not entitled to be indemnified by the
Company under this Article VII.

7.04.    Continuation of Indemnity.    All agreements and obligations of the
Company contained in this Article VII shall continue during the period in which
Employee is employed the Company and shall continue thereafter so long as
Employee shall be subject to any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative, and
whether formal or informal, by reason of the fact that Employee was a employed
by the Company.

7.05.    Indemnification Hereunder Not Exclusive.    The indemnification and
prepayment of expenses provided by this Article VII is in addition to and shall
not be deemed exclusive of any other right to which Employee may be entitled
under the Company's Memorandum of Association, the Company's Bye-Laws, any
agreement, any vote of shareholders or disinterested directors, Bermuda law, any
other law (common or statutory) or otherwise. Nothing contained in this Article
VII shall be deemed to prohibit the Company from purchasing and maintaining
insurance, at its expense, to protect itself or Employee against any expense,
liability or loss incurred by it or him, whether or not Employee would be
indemnified against such expense, liability or loss under this Article VII;
provided that the Company shall not be liable under this Article VII to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Employee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. In the event the Company makes any
indemnification payments to Employee and Employee is subsequently reimbursed
from the proceeds of insurance, Employee shall promptly refund such
indemnification payments to the Company to the extent of such insurance
reimbursement.

*        *        *

[Signatures appear on following page.]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the date first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
RENAISSANCE REINSURANCE LTD.   [spacer.gif] By: [spacer.gif] /s/ Peter C.
Durhager   [spacer.gif] Name: Peter C. Durhager   [spacer.gif] Title: Chief
Administrative Officer   [spacer.gif] EMPLOYEE   [spacer.gif] By: [spacer.gif]
/s/ Kevin J. O'Donnell   [spacer.gif] Name: Kevin J. O'Donnell   [spacer.gif]
Title: Senior Vice President [spacer.gif]

9


--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT ADDENDUM

This addendum supplements the terms of the Employment Agreement (the
"Agreement") dated June 1, 2000 between Renaissance Reinsurance Ltd. (the
"Company"), and Kevin J. O'Donnell ("Employee"). (All defined terms set forth in
the Agreement shall have the same meaning in this Addendum.)

WHEREAS, the Company and the Employee desire to provide for the minimum payment
to be received by the Employee in the event of a termination without Cause.

NOW THEREFORE, the parties agree:

Notwithstanding anything in the Agreement to the contrary, in the event that the
Employee is terminated by the Company without Cause, then:

[spacer.gif] [spacer.gif] 1.  The Company shall make monthly payments to the
Employee in an aggregate amount equal to $365,000 (the "Required Amount").

[spacer.gif] [spacer.gif] 2.  The Company shall be deemed to have elected a
Non-Competition Period equal to one year multiplied by a fraction, the numerator
of which is the Required Amount and the Denominator of which is the full amount
that would otherwise be due pursuant to section 5.05(a) of the Agreement in the
event of a Termination without Cause and an election by the Company to have a
Non-Competition Period of one year. In no event shall more than a one year
Non-Competition Period be required.

[spacer.gif] [spacer.gif] 3.  The only amount due to the Employee for the
Non-Competition Obligations set forth in section 4.04 of the Agreement shall be
the Required Amount, except that if the Company elects a longer period than that
contemplated under paragraph 2 above then the full amount specified in section
5.05(a) of the Agreement shall be due.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
RENAISSANCE REINSURANCE LTD.   [spacer.gif] By: [spacer.gif] /s/ Peter C.
Durhager   [spacer.gif] Name: Peter C. Durhager   [spacer.gif] Title: Chief
Administrative Officer   [spacer.gif] EMPLOYEE   [spacer.gif] By: [spacer.gif]
/s/ Kevin J. O'Donnell   [spacer.gif] Name: Kevin J. O'Donnell   [spacer.gif]
Title: Senior Vice President [spacer.gif]

10


--------------------------------------------------------------------------------
